ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_07_FR.txt.                                                                                              394




                     OPINION INDIVIDUELLE DE M. LE JUGE GEVORGIAN

                 [Traduction]

                     Première exception préliminaire de la France — Article 4 de la convention de
                 Palerme — Immunités incluses dans l’égalité souveraine — Conséquences de
                 l’interprétation que fait la Cour de l’article 4 — Absence de compétence ratione
                 materiae de la Cour — Caractère limité du paragraphe 2 de l’article 35 de la
                 convention de Palerme — Consentement de l’Etat — Risques de l’élargissement de
                 la compétence de la Cour — Respect impératif des immunités par les Etats parties
                 dans le cadre de l’application de la convention de Palerme.

                    1. Je me suis prononcé en faveur de la première exception préliminaire
                 de la France, qui affirme que la Cour n’est pas compétente en vertu de la
                 convention de Palerme. Dans la présente opinion individuelle, je souhaite
                 préciser ma position concernant certains éléments du raisonnement qui
                 sous-tend la conclusion de la Cour.
                    2. Le différend dont la Cour était saisie portait sur diverses questions
                 qui sont définies aux paragraphes 67 à 73 de l’arrêt. Ma principale préoc-
                 cupation a trait aux conséquences de l’interprétation de l’article 4
                 de la convention de Palerme que la Cour a faite et qui appuie sa conclu-
                 sion sur l’absence de compétence ratione materiae pour connaître des
                 ­violations des immunités des Etats et de leurs agents que la France aurait
                  commises.
                    3. La disposition en question se lit comme suit :
                         « 1. Les Etats Parties exécutent leurs obligations au titre de la pré-
                      sente Convention d’une manière compatible avec les principes de
                      l’égalité souveraine et de l’intégrité territoriale des Etats et avec
                      celui de la non-­  intervention dans les affaires intérieures d’autres
                      Etats.
                         2. Aucune disposition de la présente Convention n’habilite un
                      Etat Partie à exercer sur le territoire d’un autre Etat une compétence
                      et des fonctions qui sont exclusivement réservées aux autorités de cet
                      autre Etat par son droit interne. »
                 Selon la Guinée équatoriale, cette disposition a une portée générale et
                 doit être interprétée à la lumière des dispositions de fond de la convention
                 de Palerme. La référence à l’égalité souveraine figurant au paragraphe 1
                 vise à couvrir la protection des immunités ; en conséquence, une fois qu’il
                 a été démontré que les actes de la France ont été accomplis en application
                 de l’une quelconque des dispositions de fond de la convention de Palerme,
                 la Cour est compétente ratione materiae. La France conteste cette inter-
                 prétation et considère l’article 4 comme une « directive interprétative »
                 générale qui n’incorpore aucun des principes susmentionnés dans le
                 champ de la convention.

                                                                                             106




5 CIJ1142.indb 209                                                                                  21/02/19 15:44

                           immunités et procédures pénales (op. ind. gevorgian)                       395

                    4. La compétence de la Cour en vertu de la convention de Palerme est
                 fondée sur le paragraphe 2 de l’article 35, qui renvoie aux « différends
                 concernant l’interprétation ou l’application » de la convention. Cette dis-
                 position, comme toute autre clause compromissoire, se limite à la subs-
                 tance du traité. Comme la Cour l’a affirmé lors de la deuxième phase des
                 affaires du Sud-Ouest africain, « les clauses juridictionnelles sont …, par
                 leur nature et par leur effet, des dispositions de procédure et non de
                 fond… La clause juridictionnelle ne détermine pas si une partie a des
                 droits de fond, mais seulement si, à supposer qu’elle les ait, elle peut les
                 faire valoir devant un tribunal. » 1 Dans la présente affaire, la question
                 centrale est celle de savoir si la clause juridictionnelle consacrée au para-
                 graphe 2 de l’article 35 autorise la Guinée équatoriale à invoquer les
                 immunités des Etats et de leurs agents devant la Cour. Selon l’arrêt,
                      « l’aspect du différend opposant les Parties au sujet de l’immunité
                      invoquée en faveur du vice-­président équato-­guinéen et de l’immu-
                      nité de toute mesure de contrainte invoquée en faveur de l’immeuble
                      sis au 42 avenue Foch à Paris en tant que bien d’Etat ne concerne
                      pas l’interprétation ou l’application de la convention de Palerme.
                      Dès lors, la Cour n’a pas compétence pour connaître de cet aspect du
                      différend » 2.
                    5. La Cour fonde cette conclusion sur la constatation que « les règles
                 du droit international coutumier relatives aux immunités des Etats et de
                 leurs agents ne sont pas incorporées dans l’article 4 » 3. Tout en relevant à
                 juste titre que les immunités découlent du principe de l’égalité souveraine
                 mentionné à l’article 4 de la convention de Palerme 4, elle explique que
                 cette disposition
                      « ne fait nullement référence aux règles du droit international coutu-
                      mier, en ce compris celles de l’immunité de l’Etat, qui découlent de
                      l’égalité souveraine, mais au principe même de c­ elle-ci... Lu dans son
                      sens ordinaire, le paragraphe 1 de l’article 4 n’impose pas aux Etats
                      parties, par sa référence à l’égalité souveraine, l’obligation de se com-
                      porter d’une manière compatible avec les nombreuses règles de droit
                      international qui protègent la souveraineté en général, ainsi qu’avec
                      toutes les conditions dont ces règles sont assorties. » 5
                   6. A la lumière de cette conclusion, il est affirmé dans l’arrêt que « point
                 n’est besoin pour la Cour de déterminer plus avant le champ ou le contenu
                 des obligations des Etats parties au titre de l’article 4 de la convention de
                 Palerme » 6.
                    1 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), deuxième

                 phase, arrêt, C.I.J. Recueil 1966, p. 39, par. 64-65.
                    2 Arrêt, par. 102.
                    3 Ibid.
                    4 Ibid., par. 93.
                    5 Ibid., par. 93.
                    6 Ibid., par. 119.



                                                                                                      107




5 CIJ1142.indb 211                                                                                            21/02/19 15:44

                            immunités et procédures pénales (op. ind. gevorgian)                      396

                    7. Selon moi, la référence à l’égalité souveraine faite à l’article 4 de la
                 convention de Palerme était destinée à inclure la protection des immuni-
                 tés des Etats et de leurs agents, mais n’entre pas dans le champ des dispo-
                 sitions couvertes par la clause compromissoire. C’est ce que reflète le
                 présent arrêt, où la Cour rappelle que « les règles relatives à l’immunité de
                 l’Etat procèdent du principe de l’égalité souveraine des Etats » 7.
                    8. Cela étant, il faut reconnaître que la portée de la clause compromis-
                 soire n’est pas aussi large que le prétend la Guinée équatoriale. Compte
                 tenu du caractère général des principes de « l’égalité souveraine, de l’inté-
                 grité territoriale et de la non-­intervention » mentionnés à l’article 4 de la
                 convention de Palerme, l’incorporation de toutes les règles coutumières
                 comprises dans ces principes peut avoir pour effet de porter atteinte au
                 principe du consentement à la compétence de la Cour énoncé au para-
                 graphe 2 de l’article 35 dudit instrument.
                    9. En particulier, les demandeurs pourraient invoquer la compétence
                 ratione materiae de la Cour en liant artificiellement un différend concer-
                 nant un point accessoire du droit international aux dispositions de fond
                 de la convention de Palerme. Partant, tout différend indirectement lié à
                 l’une quelconque des dispositions de fond de la convention de Palerme
                 serait un différend « ayant trait » à ­celle-ci. En conséquence, dès lors que
                 l’application de l’une de ses dispositions serait en jeu, la Cour serait com-
                 pétente pour les nombreuses branches du droit international qui
                 contiennent des règles reflétant les principes de l’égalité souveraine, de
                 l’intégrité territoriale et de la non‑intervention. La compétence de la Cour
                 serait ainsi élargie à des questions pour lesquelles les Etats parties n’ont
                 pas donné leur consentement en vertu du paragraphe 2 de l’article 35.
                    10. L’arrêt de la Cour ne saurait en aucun cas être interprété comme
                 portant atteinte aux obligations en matière d’immunités qui s’imposent
                 aux Etats parties à la convention de Palerme lorsqu’ils s’acquittent des
                 obligations découlant de c­ elle-ci. Cela est réaffirmé au paragraphe 102 de
                 l’arrêt, où il est dit que la conclusion de la Cour relative à la compétence
                 « est sans préjudice de l’applicabilité de ces règles » 8. Comme l’a rappelé la
                 Cour, il existe une
                         « différence fondamentale entre, d’une part, l’existence et la force
                         contraignante d’obligations résultant du droit international et,
                         d’autre part, l’existence d’une cour ou d’un tribunal compétent pour
                         résoudre des différends relatifs au respect de ces obligations. Le fait
                         qu’une telle cour ou un tel tribunal n’existe pas ne signifie pas que les
                         obligations n’existent pas. Elles conservent leur validité et leur force
                         juridique. » 9


                     7Arrêt, par. 93.
                     8Ibid., par. 102.
                    9 Application de la convention pour la prévention et la répression du crime de génocide

                 (Bosnie-­Herzégovine c. Serbie-et-­
                                                   Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 104,
                 par. 148.

                                                                                                      108




5 CIJ1142.indb 213                                                                                            21/02/19 15:44

                          immunités et procédures pénales (op. ind. gevorgian)                   397

                 En ce qui concerne plus particulièrement la question des immunités des
                 agents des Etats, il est, a constaté la Cour,
                      « clairement établi en droit international que, de même que les agents
                      diplomatiques et consulaires, certaines personnes occupant un rang
                      élevé dans l’Etat, telles que le chef de l’Etat, le chef du gouvernement
                      ou le ministre des affaires étrangères, jouissent dans les autres Etats
                      d’immunités de juridiction, tant civiles que pénales » 10.
                 Le respect de cette obligation n’ayant pas de rapport avec le défaut de
                 compétence de la Cour pour ce qui est de l’article 4 de la convention de
                 Palerme, il conserve donc une importance primordiale dans les relations
                 entre les Etats parties à cette convention.

                 (Signé) Kirill Gevorgian.




                    10 Mandat d’arrêt du 11 avril 2000 (République démocratique du Congo c. Belgique),

                 arrêt, C.I.J. Recueil 2002, p. 20‑21, par. 51. (Les italiques sont de moi.)

                                                                                                  109




5 CIJ1142.indb 215                                                                                       21/02/19 15:44

